Wilde J.
delivered the opinion of the Court. The first cause of demurrer assigned is, that it does not appear by the recognizance, that any process was pending in the Police Court against Gordon for the commission of any offence, of which the Police Court had jurisdiction, authorizing it to take the recognizance.
By the condition of the recognizance it appears, that, on the day it was taken, complaint was made against Gordon by Charles Hammond, on oath, before the Police Court, for stealing from the person of Hammond one pocket-book and contents, of the value of $27-25. This complaint is set out with sufficient certainty, and no additional averment is necessary to show that the Police Court had jurisdiction, and were authorized to hold Gordon to bail, and to bind him over to answer to the complaint.
The two remaining causes of demurrer relate to the pro ceedings before the Police Court, which, it is contended, do not appear to have been in conformity to law. It is objected, that it does not appear, that Gordon was brought before that court for examination or trial, and put to plead to the complaint, or that he did plead thereto : but, we think, it clearly appears that he was brought before that court to answer to a complaint against him, charging him with the crime of larceny, and that it was not necessary that he should have been re quired to plead formally to the complaint, although this, no doubt, is commonly done, and probably was done in the present case ; but it was not necessary in order to give validity to the proceedings of the Police Court. That court had no jurisdiction to try the offence, but merely to bind over the accused to answer to the charge at the proper tribunal.
It is also objected, that it does not appear, and is not averred, that the Police Court adjudicated upon the matters before them, or rendered any judgment that there was probable cause to believe Gordon guilty of the offence charged. It is, however, averred, that u the recognizance was in pursuance of an order of said Police Court, on the hearing of a complaint made against said Gordon for the crime of felony.” This averment, we think, is sufficient to show, that Gordon was heard on the complaint, and was thereupon ordered to *197recognise for his appearance at the Municipal Court, to answer for the offence charged against him. No further averment is necessary, to show that the proceedings of the Police Court were regular.
It is therefore the opinion of the Court, that the declaration is good and sufficient. It sets forth the condition of the recognizance, disclosing sufficient matter to show that the Police Court had jurisdiction of the subject matter of the complaint against Gordon ; that there was a hearing upon that complaint before that court, and that thereupon Gordon was ordered to recognise and did recognise for his appearance at the Municipal Court, to answer to the complaint; that the recognizance was duly returned to the Municipal Court; that Gordon was at that court duly called to appear, but did not appear, but made default; that record of the default was duly made, and that thereupon the recognizance, with the record of the default of the performance of the condition thereof, was duly estreated and certified to the Court of Common Pleas and in that court was filed of record, as the law directs. And it is averred, that all these proceedings duly appear by the records of these several courts. Whether they do so appear or not, is a question which cannot be determined on the present pleadings. If the defendant would avail himself of any supposed deficiency in the records, he should set them out on oyer, or plead nul tiel record.

Declaration adjudged good